Citation Nr: 1640794	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  13-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than an adjustment disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1971. 

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims file.

This case was previously before the Board in August 2015.  At that time, the Board noted that the Veteran's claim was previously treated as one of entitlement to service connection for PTSD.  However, the record reflected that the Veteran had been diagnosed with an adjustment disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In compliance with this case law, the Board considered the Veteran's original claim of service connection for PTSD as one that encompasses any psychiatric disability.

In August 2015, the Board granted service connection for an adjustment disorder.  The Board also remanded the issue of entitlement to service connection for an acquired psychiatric disorder, other than an adjustment disorder, to include PTSD, for additional development.  Notably, the record also shows that the Veteran has been diagnosed with anxiety disorder.  Significantly, VA treatment records dated as early as July 2013 show that the Veteran has been diagnosed with anxiety disorder.  As such, the Board has recharacterized the issue to include anxiety disorder.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the symptoms of the Veteran's anxiety can be dissociated from his already service-connected adjustment disorder.

2.  The Veteran does not manifest PTSD or any other acquired psychiatric disability other than his already service-connected adjustment disorder with anxiety.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the award of service connection for adjustment disorder is expanded to include the Veteran's anxiety disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.125(a) (2015); Mittleider v. West, 11 Vet. App. 181 (1998).

2.  The criteria for establishing service connection for an acquired psychiatric disorder other than adjustment disorder with anxiety, to include PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an August 2010 letter which was sent prior to the initial unfavorable decision issued in December 2010.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006).  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

The Veteran was afforded VA examinations in August 2011 and October 2015 with respect to the issue decided herein.  The Board finds that these examinations of record are adequate to decide the issue as they are predicated on a review of the claims file, which includes the Veteran's statements and pertinent VA treatment records.  Additionally, the examinations proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that the examinations are adequate to decide the Veteran's case as the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As above, in April 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the April 2015 hearing, the undersigned noted and explained the issue on appeal.  The Veteran had an opportunity to identify his contentions and any available evidence capable of substantiating her claims.  Specifically, he testified to psychiatric problems he had experienced since service as well as his belief that he was diagnosed with PTSD in 2013.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103 (c)(2) if fulfilled.  See Bryant, 23 Vet. App. at 498-99.  Thus, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.

The Board also finds that the AOJ has substantially complied with the Board's August 2015 remand directives.  Specifically, the Agency of Original Jurisdiction (AOJ) scheduled the Veteran for a VA examination in October 2015 and obtained VA treatment records dated through January 2016.  Therefore, the Board finds that the AOJ has substantially complied with the August 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
	
II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The Board notes that the regulation for PTSD has been updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a veteran's fear of hostile military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010). 

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The present appeal has been pending since August 2010.

III.  Analysis

As noted in the August 2015 Board decision, the record reflects that the Veteran experienced combat while serving in Vietnam.  The Veteran has since reported in a May 2011 statement that his life was not the same after he returned from Vietnam.  He had difficulty with relationships and difficulties with employment.  The Veteran also reported in June 2011 that he began to experience dreams involving rocket fire within a month of his return from Vietnam. 

According to an August 2011 VA examination report, the Veteran was diagnosed with a chronic adjustment disorder.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the fact that the Veteran was still emotionally troubled by his military experience suggested that his symptoms were chronic, however.  The Board found that service connection for an adjustment disorder was warranted.  It was noted that the Veteran experienced combat while serving in Vietnam and had been diagnosed with an adjustment disorder.  Furthermore, he has consistently notified VA and testified in April 2015 that his symptoms began shortly after his return from Vietnam.  The August 2011 VA examiner also appeared to suggest that the Veteran's current psychiatric symptomatology was related to his service in Vietnam. 

By rating decision dated in October 2015, the RO implemented the August 2015 Board decision that granted service connection for adjustment disorder, effective from August 10, 2010.  By that same rating action, the RO assigned a 50 percent for this disability.

As above, in August 2015 the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, other than an adjustment disorder, to include PTSD, for additional development.  Pursuant to the August 2015 Board remand, more recent VA treatment records were obtained and associated with the claims file.  Significantly, these records indicate a diagnosis of "anxiety, NOS (not otherwise specified)" along with R/O (rule out) PTSD as early as July 2013, and also include an October 2015 VA problem list indicating an impression of anxiety disorder since April 2014.  

The Veteran was afforded a VA psychiatric examination in October 2015.  The examiner reviewed the claims file and noted that the Veteran presented with "diffuse anxiety," but not PTSD, in October 2013.  Upon examination of the Veteran, the examiner wrote that there was no doubt that, in the course of his Marine Corps service, that the Veteran encountered upsetting and traumatic experiences.  Service personnel records document his heroic performance of duties while deployed to Vietnam, followed by "not fun" duty as a medevac greeter while stationed in Arlington, VA.  However, the examiner wrote that exposure to traumatic events, unto itself does not equate to a diagnosis of PTSD, nor does the magnitude of trauma exposure equate to the amount of disability benefits.

Here, the October 2015 VA examiner referred to VA's own website regarding this subject (http://www.ptsd.va.gov/professional/PTSDoverview/epidemiological-facts -ptsd.asp,) where there exists specific data indicating that PTSD develops in a small proportion of individuals exposed to trauma.  For example, the National Vietnam Veterans Readjustment Study (NVVRS), conducted between November 1986 and February 1988, comprised interviews of 3,016 American Veterans selected to provide a representative sample of those who served in the armed forces during the Vietnam era.  The estimated lifetime prevalence of PTSD among these Veterans was 30.9 percent for men and 26.9 percent for women.  Of Vietnam theater veterans, 15.2 percent of males and 8.1 percent of females were currently diagnosed with PTSD at the time the study was conducted.  Per the Veteran's own report, he did not ruminate on his military experiences, nor do they intrude his thoughts.  He denied experiencing nightmares associated with distressing experiences, and he also denied any reactivity to trauma reminders.  To the contrary, the Veteran indicated that he has enjoyed re-connecting with veteran comrades and listening to others' accounts.  Moreover, the Veteran is not avoidant.  He described many activities that he enjoys and in which he engages regularly, close connections with his wife and extended family, clear future orientation, and the capacity to experience a broad range of emotions.  Finally, the Veteran described his sleep as "fine," and he denied any other symptoms associated with physiological hyperarousal.  That is to say, the Veteran evidenced no symptoms of PTSD or any other primary mental health condition.

With regard to the anxiety disorder issue, the record before the Board raises the question of whether the Veteran has an actual diagnosis of anxiety disorder.  While VA treatment records indicate an impression of "anxiety, NOS" beginning July 2013, the October 2015 VA examiner found that the Veteran had no "primary health condition."  However, these treatment records indicate that the Veteran does experience anxiety related to his military service, which presumably could be a sign or symptom of his already service-connected adjustment disorder.  As above, the August 2011 VA examiner appeared to suggest that the Veteran's current psychiatric symptomatology was related to his service in Vietnam and the October 2015 VA examiner noted that the Veteran experienced anxiety.  Further, the Board notes that the Veteran's variously diagnosed "anxiety disorder" has not been shown to be productive of signs or symptoms that are separate and distinct from his already service-connected adjustment disorder.  In this function, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms are to be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the symptoms that would flow from the Veteran's variously diagnosed anxiety disorder would have to be considered as part of the symptomatology associated with his service-connected adjustment disorder.  If the Veteran's anxiety is associated with his adjustment disorder, then it should be contemplated by his service-connected adjustment disorder.  Thus, on balance, the Board finds that the award of service connection for adjustment disorder should be expanded to include the Veteran's anxiety.

With regard to PTSD issue, a necessary element for establishing any service connection claim, including one for PTSD, is the existence of a current disability. See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for PTSD in August 2010.  Service connection for PTSD must be denied, because the preponderance of the evidence is against a finding of a probative diagnosis of PTSD throughout the claims period.

Medical records within the claims file contain no diagnosis of PTSD. While VA treatment records show impressions of "R/O PTSD" as early as July 2013, there is no definitive diagnosis of PTSD.  Significantly, the term/abbreviation "R/O" is rule out, and does not constitute a definitive diagnosis.  The August 2011 VA examination report shows an Axis I diagnosis of adjustment disorder, chronic, with disturbance of conduct but there is no diagnosis of PTSD.  Significantly, the examiner wrote that the "current Axis I condition does not meet the diagnostic criteria of PTSD according to DSV- IV because the symptoms reported by the [Veteran] do not meet the diagnostic criteria for PTSD.  Nor does [the Veteran] report any significant functional impairments caused by the symptoms of PTSD."  The October 2015 VA examiner also found that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The Board finds it significant that the August 2011 and October 2015 VA examination reports and post-service treatment records contain no definitive diagnosis of PTSD, which further supports the finding that this disorder does not presently exist in this case.  The August 2011 and October 2015 VA examiners relied on a complete and thorough review of the Veteran's record, including the lay and medical evidence, as contained in the claims file, and the reports were the product of a very thorough interview and examination of the Veteran and review all of the evidence pertinent to the Veteran's psychiatric symptomatology.  

The Board has also considered the lay evidence indicating that the Veteran has PTSD, particularly the Veteran's April 2015 testimony that he was diagnosed with PTSD in 2013.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disorders that may be capable of lay diagnosis, the presence of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusion of the health care professionals who have diagnosed a psychiatric disability other than PTSD.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has a diagnosis of PTSD.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The lay statements of the Veteran are found to be less probative than the August 2011 and October 2015 VA examination reports.  Thus, given the lack of probative and persuasive value of evidence demonstrating a current disability of PTSD, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and regulation.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 .  Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a PTSD diagnosis).  Therefore, the claim for service connection for PTSD fails on the basis that all three elements for a showing under 38 C.F.R. § 3.304(f) have not been met.  Accordingly, service connection for PTSD is denied.



ORDER

The award of service connection for adjustment disorder is expanded to include the Veteran's anxiety disorder; to this extent, the appeal is granted.

Service connection for an acquired psychiatric disorder, other than adjustment disorder with anxiety, to include PTSD, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


